United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
O.R., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Miami, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-1458
Issued: August 2, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 28, 2018 appellant filed a timely appeal from a July 9, 2018 merit decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish a right knee injury
causally related to the accepted August 6, 2014 employment incident.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board.2 The facts and circumstances as set forth
in the Board’s prior order are incorporated herein by reference. The relevant facts are as follows.
On May 22, 2017 appellant, then a 34-year-old former transportation security officer, filed
a traumatic injury claim (Form CA-1) alleging that on August 6, 2014 he injured his right knee
when reportedly doing lunge exercises as part of a physical therapy/work conditioning program
while in the performance of duty. He further alleged that his right knee pain worsened over time
at work. Appellant described his claimed condition as right knee joint effusion with ruptured
popliteal cyst and vastus medialis obliquus atrophy. He last worked on November 16, 2015.3 On
the reverse side of the claim form, a supervisor stated that August 6, 2014 was a scheduled day off
for appellant.
Appellant submitted physical therapy treatment records covering the period August 6
through 11, 2014. An August 6, 2014 physical therapy record noted that he complained of
increased right knee “pain after doing lunges.”
In a consultation note dated April 8, 2015, Dr. Francis McCormick, an orthopedic surgeon,
examined appellant and diagnosed right knee pain. She noted no evidence of fracture or
dislocation in his x-rays.
On April 23, 2015 a magnetic resonance imaging (MRI) scan of appellant’s right knee
demonstrated a 1.2 centimeter cartilage defect superiorly in the trochlea; joint effusion; and intact
cruciate ligaments and menisci. Attached to this report was another diagnostic report dated
April 1, 2016. This MRI scan of appellant’s right knee demonstrated joint effusion with a ruptured
popliteal cyst, no definitive internal derangement of the knee, and findings suggesting a bone
bruise of the posterior outer lateral tibial plateau without definitive fracture.
In a report dated April 5, 2016, Dr. Samy Bishai, an orthopedic surgeon, diagnosed a
herniated lumbar disc at L5-S1 with right-sided radiculopathy of the right lower extremity, a status
postop right inferior L5 hemilaminectomy and right S1 hemilaminectomy and partial facetectomy
for the L5 nerve root and lysis of adhesions with excision of disc herniation at L5-S1, and slight
atrophy of the vastus medialis right knee joint. He noted that on April 22, 2013 appellant sustained
an injury at work after lifting heavy passenger luggage, which resulted in a sprain of his lumbar
spine. Dr. Bishai noted that appellant suffered an aggravation of his condition at work on May 14,
2013 when he dragged oversized luggage. He stated that Dr. Jonathan A. Hyde, a Board-certified
orthopedic surgeon, performed surgery on appellant’s back on April 1, 2014 including a right
inferior L5 hemilaminectomy, a right S1 anterior hemilaminectomy, an S1 foraminotomy, a partial
facetectomy for the L5 nerve root, and lysis of adhesions and excision of the disc herniation at the
L5-S1 disc space. Dr. Bishai opined that within a reasonable degree of medical certainty that

2

Order Remanding Case, Docket No. 18-0013 (issued April 9, 2018).

3

Effective April 14, 2016, appellant was removed from employment.

2

appellant’s vastus medialis atrophy was not related to a primary pathology of the right knee joint,
but rather related to his back condition, which was due to an injury on May 14, 2013.
By letter dated May 12, 2017, appellant explained that, after he had back surgery due to an
accepted work-related injury claim, he attended physical therapy/work conditioning. He stated
that on or about August 6, 2014 he began to feel pain in his right knee after performing lunges.
The knee pain became worse over time, and although it improved with rest and ice, it would resume
intermittently in the performance of appellant’s duties. Appellant stated that he was released to
full duty and returned on August 25, 2014 after which his right leg condition and back condition
began to deteriorate. He noted that he felt that he was not capable of bending, squatting, pushing,
dragging, or lifting items in excess of 50 pounds in an awkward, repetitive position on a permanent
basis.
By development letter dated June 2, 2017, OWCP advised appellant of the factual and
medical deficiencies of his claim. It provided a questionnaire for his completion to establish the
employment factors alleged to have caused or contributed to his medical condition and requested
a medical report from his attending physician explaining how and why his federal work activities
caused, contributed to, or aggravated his medical condition. OWCP afforded appellant 30 days to
submit the necessary evidence. No additional evidence was received.
By decision dated July 7, 2017, OWCP denied appellant’s claim, finding that the evidence
of record was insufficient to establish that the August 6, 2014 incident occurred in the performance
of duty as alleged.
On August 14, 2017 appellant requested reconsideration and submitted January 23, 2015
treatment notes from Dr. Hyde, who diagnosed lumbar disc displacement.
In a report dated June 14, 2017, Dr. Bishai stated that, in his initial report of April 5, 2016,
he had indicated that appellant’s vastus medialis atrophy was not related to a primary pathology in
the right knee joint, but rather to his back condition. He also indicated his opinion that the atrophy
was related to an injury on May 14, 2013 which aggravated his original injury of April 22, 2013,
and caused the development of radiculopathy due to compression of a nerve root in his back.
By decision dated September 20, 2017, OWCP modified the prior decision to find that
appellant had established a diagnosis. However, the claim remained denied as appellant had not
submitted sufficient medical evidence to establish causal relationship between his diagnosed
conditions and the accepted employment incident.
On October 2, 2017 appellant timely appealed the September 20, 2017 decision to the
Board. By order dated April 9, 2018, the Board set aside OWCP’s September 20, 2017 decision
and remanded the case for further development. The Board found that OWCP had referenced an
August 22, 2014 treatment note from Dr. Hyde and an undated report from Dr. Jesse Z. Shaw, an
orthopedic surgeon, both obtained from OWCP File No. xxxxxx033, but had not included the
referenced evidence in the current case record, OWCP File No. xxxxxx404.
On remand OWCP included additional evidence in the current file, OWCP File No.
xxxxxx404. In an August 22, 2014 treatment note, Dr. Hyde examined appellant for a follow-up
after physical therapy. He stated that physical therapy had helped appellant and that appellant was
3

ready to return to work. Appellant informed Dr. Hyde that, when he performed flexibility stretches
while attending physical therapy treatment, he felt pain radiating down his right leg. On
examination he noted normal findings in the right knee, as well as normal findings on inspection
of the right and left lower extremities. Dr. Hyde diagnosed lumbar disc displacement and stated
that appellant was at maximum medical improvement. By letter dated October 5, 2015, Dr. Shaw,
an orthopedic surgeon, indicated that appellant sustained a work-related injury on April 22, 2013
after lifting luggage. He noted that an MRI scan of appellant’s lumbar spine demonstrated disc
protrusion at L5-S1 and that appellant had a lumbar laminectomy/discectomy on April 1, 2014.
Dr. Shaw opined that the atrophy of the right quadriceps was due to the injury of appellant’s lumbar
spine on April 22, 2013, which led to nonphysiological altered gait mechanics and pathologic knee
symptoms.
On October 26, 2015 Dr. Shaw examined appellant for complaints of right thigh and knee
pain. On examination of the right thigh he noted tenderness on palpation, 4/5 strength, and full
active and passive range of motion without pain. Dr. Shaw noted that an MRI scan revealed a
1.2 cm cartilage defect of the trochlea. He diagnosed right joint effusion, right muscle wasting
and atrophy, and generalized right muscle weakness. Dr. Shaw noted that there was atrophy of
the right quadriceps, leading to nonphysiological altered gait and pathological knee symptoms. He
stated that he believed that appellant’s symptoms resulted from a prior injury.
In an attached accompanying undated letter, Dr. Shaw stated that appellant had been seen
in his office on October 5, 2015. He noted that appellant had sustained a work-related injury on
April 22, 2013 after lifting luggage at work, with complaints of pain radiating down his right leg.
An MRI scan demonstrated disc protrusion at L5-S1 with a mass effect on the right nerve root.
An electromyogram and nerve conduction velocity test demonstrated increased insertional activity
at the right L5 and S1 regions with some increased activity. Dr. Shaw noted that appellant
underwent lumbar surgery on April 1, 2014, after which appellant attended physical therapy.
Appellant began to complain of right knee pain and spasms down the leg, along with problems
walking and standing for long periods of time without fatigue. On examination, Dr. Shaw
observed tenderness of the right thigh with weakness on strength testing of the quadriceps. He
diagnosed right quadriceps muscle weakness and atrophy, right knee effusion, and right knee
cartilage defect of the trochlea. Dr. Shaw opined that the atrophy of the right quadriceps was due
to the injury of appellant’s lumbar spine on April 22, 2013 leading to nonphysiological altered gait
and pathologic knee symptoms.
By letter dated May 19, 2018, appellant argued that a review of his physical therapy notes
would indicate that he sustained knee pain around August 11, 2014. He stated that he had no
history of knee pain prior to his physical therapy sessions. Appellant therefore attributed his knee
conditions to physical therapy and subsequent duties of his federal employment.
By de novo decision dated July 9, 2018, OWCP denied appellant’s claim. It found that he
had not submitted sufficient medical evidence to establish that performing lunge exercises on
August 6, 2014 had caused his diagnosed right knee conditions. OWCP concluded, therefore, that
the requirements had not been met to establish an injury or condition causally related to the
accepted employment incident.

4

LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation of FECA, that an injury was sustained in the performance of duty as alleged, and
that any disability or medical condition for which compensation is claimed is causally related to
the employment injury.4 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.5
To determine if an employee sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether fact of injury has been established. Generally, fact of
injury consists of two components that must be considered in conjunction with one another. First
the employee must submit sufficient evidence to establish that he or she actually experienced the
employment incident at the time, place, and in the manner alleged.6 Second, the employee must
submit sufficient evidence, generally only in the form of medical evidence, to establish that the
employment incident caused a personal injury.7
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue. A physician’s opinion on whether there is causal relationship
between the diagnosed condition and the implicated employment factor(s) must be based on a
complete factual and medical background. Additionally, the physician’s opinion must be
expressed in terms of a reasonable degree of medical certainty, and must be supported by medical
rationale, explaining the nature of the relationship between the diagnosed condition and appellant’s
specific employment factor(s).8
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish a right knee
injury casually related to the accepted August 6, 2014 employment incident.
In support of his claim, appellant submitted reports from Dr. Shaw and Dr. Bishai dated
October 5, 2015 through June 14, 2017. On October 5, 2015 Dr. Shaw, an orthopedic surgeon,
stated that appellant sustained a work-related injury on April 22, 2013 after lifting luggage. He
opined that the atrophy of the right quadriceps was due to the injury of appellant’s lumbar spine
on April 22, 2013. On October 26, 2015 Dr. Shaw examined appellant for complaints of right
thigh and knee pain. He stated that he believed that appellant’s symptoms resulted from a prior
4

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
5
K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
6

S.F., Docket No. 18-0926 (issued July 26, 2018); Elaine Pendleton, 40 ECAB 1143 (1989).

7

M.H., Docket No. 18-1737 (issued March 13, 2019); John J. Carlone, 41 ECAB 354 (1989).

8

S.S., Docket No. 18-1488 (issued March 11, 2019).

5

injury. In an undated letter, Dr. Shaw stated that appellant had sustained a work-related injury on
April 22, 2013 after lifting luggage at work and opined that the atrophy of the right quadriceps was
due to the injury of appellant’s lumbar spine on April 22, 2013. In a report dated April 5, 2016,
Dr. Bishai noted that on April 22, 2013 appellant sustained an injury at work after lifting heavy
passenger luggage, and that he suffered an aggravation of his condition at work on May 14, 2013.
On June 14, 2017 he stated that vastus medialis atrophy was related to an injury on May 14, 2013
which aggravated appellant’s original injury of April 22, 2013.
It is well established that medical reports must be based on a complete and accurate factual
and medical background, and medical opinions based on an incomplete or inaccurate history are
of limited probative value.9 While Dr. Shaw and Dr. Bishai provided opinions on the cause of
appellant’s condition, they did not attribute appellant’s conditions to an injury resulting from the
accepted August 6, 2014 employment incident.10
In an August 22, 2014 treatment note, Dr. Hyde examined appellant for a follow-up after
physical therapy. Appellant informed Dr. Hyde that, when he performed flexibility stretches while
attending physical therapy treatment, he felt pain radiating down his right leg. In this treatment
note, Dr. Hyde merely repeated the history of injury as reported by appellant without providing
his own opinion regarding whether his condition was related to an incident on August 6, 2014.11
Medical evidence that does not offer an opinion regarding the cause of an employee’s condition
or disability is of no probative value on the issue of causal relationship.12
Appellant submitted notes from Dr. Hyde and Dr. McCormick dated January 23 and
April 8, 2015. In January 23, 2015 treatment notes, Dr. Hyde diagnosed lumbar disc displacement.
On April 8, 2015 Dr. McCormick examined appellant and diagnosed right knee pain. The Board
has held that medical evidence that does not offer an opinion regarding the cause of an employee’s
condition is of no probative value on the issue of causal relationship. These notes do not offer
such an opinion and are therefore insufficient to establish appellant’s claim.13
Appellant submitted the results of MRI scans of his right knee dated April 1 and 23, 2015.
The Board has held that reports of diagnostic tests lack probative value as they do not provide an
opinion on causal relationship between appellant’s employment incident and a diagnosed
condition.14 Appellant also submitted physical therapist records dated August 6 through 11, 2014.
Certain healthcare providers such as physician assistants, nurse practitioners, physical therapists,

9

T.C., Docket No. 18-1351 (issued May 9, 2019); J.M., Docket No. 17-1002 (issued August 22, 2017); J.R., Docket
No. 12-1099 (issued November 7, 2012); Douglas M. McQuaid, 52 ECAB 382 (2001).
10

L.B., Docket No. 18-0533 (issued August 27, 2018); D.K. Docket No. 17-1549 (issued July 6, 2018).

11

See R.T., Docket No. 17-1353 (issued December 3, 2018).

12

See supra note 10.

13

K.K., Docket No. 18-1209 (issued March 7, 2019).

14

T.H., Docket No. 18-1736 (issued March 13, 2019); A.B., Docket No. 17-0301 (issued May 19, 2017).

6

and social workers are not considered “physician[s]” as defined under FECA.15 Consequently,
their medical findings and/or opinions will not suffice for purposes of establishing entitlement to
FECA benefits.16
As appellant has not submitted rationalized medical evidence to support his claim that he
sustained an injury causally related to the accepted employment incident of August 6, 2014, the
Board finds that he has not met his burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a right knee
injury causally related to the accepted August 6, 2014 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the July 9, 2018 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: August 2, 2019
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board
15

5 U.S.C. § 8101(2); 20 C.F.R. § 10.5(t).

16

See M.F., Docket No. 17-1973 (issued December 31, 2018).

7

